Citation Nr: 1107814	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1975 and November 1984 to November 1988, during the Vietnam Era 
and peacetime.  
	
This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the Veteran's service connection claim for 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, claimed as secondary to service-
connected right knee injury post-operative with osteoarthritis 
and painful motion.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

Service connection for chondromalacia of the left knee status-
post arthroscopy and degenerative debridement, claimed as 
secondary to service-connected right knee injury post-operative 
with osteoarthritis and painful motion, was previously denied in 
an August 1994 rating decision and subsequently denied in a 
January 1996 Statement of the Case.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal, 
despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As such, the issue is appropriately captioned as 
above.  

The Board notes that the Veteran requested a hearing before a 
member of the Board and was notified that a hearing would be 
scheduled.  See February 2010 Board Hearing Notification Letter; 
see also November 2009 and January 2010 Hnad-Written Letters from 
the Veteran.  The Veteran subsequently withdrew his hearing 
request.  See February 2010 Hand-Written Letter from the Veteran.  
No further requests for hearings are of record.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

The herein reopened issue of entitlement to service connection 
for chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1996 final decision, the RO denied the Veteran's 
service connection claim for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion); the Veteran was provided notice of the decision and of 
his appellate rights.

2.  The Veteran did not appeal the January 1996 decision, and 
such decision became final.

3.  The evidence received since the RO's January 1996 decision is 
not duplicative or cumulative of evidence previously of record, 
and raises a reasonable possibility of substantiating the 
Veteran's service connection claim for a left knee condition 
(claimed as chondromalacia of the left knee status-post 
arthroscopy and degenerative debridement, secondary to service-
connected right knee injury post-operative with osteoarthritis 
and painful motion).


CONCLUSIONS OF LAW

1.  The RO's unappealled January 1996 decision that denied 
service connection for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's January 1996 decision is new 
and material; the claim of entitlement to service connection for 
a left knee condition (claimed as chondromalacia of the left knee 
status-post arthroscopy and degenerative debridement, secondary 
to service-connected right knee injury post-operative with 
osteoarthritis and painful motion) is therefore reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for a left 
knee condition (claimed as chondromalacia of the left knee 
status-post arthroscopy and degenerative debridement, secondary 
to service-connected right knee injury post-operative with 
osteoarthritis and painful motion), the Board concludes that the 
VCAA does not preclude the Board from adjudicating this portion 
of the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion) in January 1994.  In a November 1994 rating decision, the 
RO denied service connection for a left knee condition (claimed 
as chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion) on the basis that the Veteran's left knee disability was 
not proximately due to or the result of his service-connected 
right knee disability.  The Veteran submitted a Notice of 
Disagreement to initiate appellate review (see September 1994 
"Statement in Support of Claim," VA Form 21-4138), and the RO 
provided the Veteran with a Statement of the Case in January 1996 
again denying his service connection claim for a left knee 
condition on the basis that the Veteran's left knee disability 
was not proximately due to or the result of his service-connected 
right knee disability.  The Veteran did not submit a Substantive 
Appeal regarding the January 1996 Statement of the Case denying 
his claim.  Because the Veteran did not submit a Substantive 
Appeal to perfect an appeal of the RO's January 1996 decision, 
that determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  The evidence of record when the RO 
decided the claim in January 1996 included the Veteran's service 
treatment records (STRs), VA and private treatment records, 
including a December 1993 and February 1995 private positive 
nexus opinions and a June 1994 VA negative nexus opinion, and 
statements submitted by the Veteran. 

In November 2006, the Veteran sought to reopen his service 
connection claim for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion).  See November 2006 "Statement in Support of Claim," VA 
Form 21-4138.  In a November 2007 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen the service connection claim for a left knee condition 
(claimed as chondromalacia of the left knee status-post 
arthroscopy and degenerative debridement, secondary to service-
connected right knee injury post-operative with osteoarthritis 
and painful motion).

Evidence associated with the claims file since the prior final 
January 1996 decision includes statements and written argument 
submitted by the Veteran, VA treatment records dated June 2004 to 
July 2010, various private treatment records including a 
September 2008 Private Treatment Note from Summa Health System. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for a left 
knee condition (claimed as chondromalacia of the left knee 
status-post arthroscopy and degenerative debridement, secondary 
to service-connected right knee injury post-operative with 
osteoarthritis and painful motion).  In this regard, a September 
2008 Private Treatment Note from Summa Health System, which was 
not of record at the time of the January 1996 last final 
decision, reveals a possible relationship between the Veteran's 
left knee disability and his service-connected right knee 
disability.  As the RO denied service connection for a left knee 
condition at least in part on the basis that such condition was 
not proximately due to or the result of the Veteran's service-
connected right knee disability (see January 1996 Statement of 
the Case), the Board finds that the evidence received since such 
decision suggesting that the Veteran's left knee disability may 
be proximately due to, aggravated by, or the result of the 
service-connected right knee disability, is new and material for 
the purpose of reopening the service connection claim for a left 
knee condition (claimed as chondromalacia of the left knee 
status-post arthroscopy and degenerative debridement, secondary 
to service-connected right knee injury post-operative with 
osteoarthritis and painful motion).  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The September 2008 Private Treatment Note from 
Summa Health System coupled with the previously submitted 
evidence of record are material in that they suggest the 
Veteran's left knee disability may be proximately due to, 
aggravated by, or the result of the service-connected right knee 
disability, and therefore raise a reasonable possibility of 
establishing the claims.  As such, the Board finds that the 
September 2008 Private Treatment Note from Summa Health System is 
considered new and material for the purpose of reopening the 
service connection claim for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion), and such claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee condition (claimed as 
chondromalacia of the left knee status-post arthroscopy and 
degenerative debridement, secondary to service-connected right 
knee injury post-operative with osteoarthritis and painful 
motion), has been received; to this extent, the appeal is 
granted.




REMAND

The Board has herein reopened service connection claim for a left 
knee condition (claimed as chondromalacia of the left knee 
status-post arthroscopy and degenerative debridement, secondary 
to service-connected right knee injury post-operative with 
osteoarthritis and painful motion).  Further development is 
necessary prior to analyzing the claim on the merits.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Initially, the Board notes that the Veteran has a current left 
knee disability, variously diagnosed as chondromalacia of the 
left knee status-post arthroscopy and degenerative debridement 
and left knee osteoarthritis, to meet the threshold requirement 
for a service connection claim.  See June 1994 VA Examination 
Report; June 2010 Orthopedic Surgery Outpatient Note, Cleveland 
VAMC. 

Review of the evidence of record also reveals both positive and 
negative nexus opinions.  See December 1993 Private Treatment 
Letter from Dr. W.J.J.; June 1994 VA Examination Report; February 
1995 Private Treatment Letter from Dr. W.J.J..  Although the 
private and VA examiners provided opinions regarding the 
Veteran's secondary service connection claim for a left knee 
condition, the private examiner failed to provide a basis for his 
positive opinion, and the VA examiner failed to provide an 
opinion regarding whether the Veteran's left knee condition was 
aggravated by his service-connected right knee condition.  
Specifically, the VA examiner opined that it was "unlikely that 
this condition arose as a consequence" of the service-connected 
right knee disability.  See June 1994 VA Examination Report.  
Further, although the Veteran also recently submitted a September 
2008 Private Treatment Note from Summa Health System suggesting 
that the Veteran's left knee disability may be proximately due 
to, the result of, or aggravated by the service-connected right 
knee disability, the private physician merely suggested a 
relationship.  Specifically, the September 2008 physician opines 
that the Veteran's left knee disability "may be worsened from 
favoring his right knee prior to and after surgery."  See 
September 2008 Private Treatment Note from Summa Health System.  
The Board notes that the use of the words "possible" "may" or 
"can be", as in this case, makes a doctor's opinion speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Therefore, the 
Board finds the October 2003 private physician's opinion to be of 
low probative value due to its speculative nature.  Service 
connection may not be based on a resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  

Based on the foregoing, a new VA exam, including opinion, is 
necessary to ascertain whether the Veteran's whether the 
Veteran's left knee disability is secondary to his service-
connected right knee disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  
    
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The Veteran should be afforded an 
appropriate VA medical examination to 
determine the current nature and etiology 
of any left knee disability.  

The VA medical examiner should verify 
whether the Veteran has a left knee 
disability, and render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current left knee disability is related to, 
to include proximately due to and/or 
aggravated by, the Veteran's service-
connected right knee disability.  Also, the 
examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current left knee disability is otherwise 
related to service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, the June 1994 VA 
Examination Report, the December 1993 and 
February 1995 Private Treatment Letters 
from Dr. W.J.J., and any VA and/or private 
treatment records obtained regarding the 
Veteran's left knee condition.  The claims 
file should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners in 
conjunction with each examination and the 
report should state that such review has 
been accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a left knee condition (claimed as 
chondromalacia of the left knee status-
post arthroscopy and degenerative 
debridement, secondary to service-
connected right knee injury post-operative 
with osteoarthritis and painful motion), 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


